Case 8:19-cv-01827-TPB-AEP Document 59 Filed 08/05/21 Page 1 of 4 PageID 783




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CANDISS TWEEDIE,

      Plaintiff,

v.                                              Case No. 8:19-cv-01827-TPB-AEP

WASTE PRO OF FLORIDA, INC. and
WASTE PRO USA, INC.,

      Defendant.
                                        /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of

Anthony E. Porcelli, United States Magistrate Judge. (Doc. 57). Plaintiff Candiss

Tweedie alleges that Defendants obtained consumer reports on her and other

putative class members without first making the proper standalone disclosures, in

violation of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”). See

(Doc. 1). The parties have reached a settlement and now move for preliminary

approval of their settlement agreement, preliminary certification of the class,

preliminary approval of Plaintiff as Class Representative and of her counsel as

Class Counsel, approval of the form and manner of their proposed notice to the

class, approval of a schedule of deadlines, and a fairness hearing for the final

consideration and approval of their settlement agreement. See (Doc. 55). Judge

Porcelli recommends the motion be granted. No party has filed an objection, the



                                       Page 1 of 4
Case 8:19-cv-01827-TPB-AEP Document 59 Filed 08/05/21 Page 2 of 4 PageID 784




parties filed a “Joint Notice of No Objection” (Doc. 58), and the time to object has

expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982). A district court must “make a de novo determination of those portions of the

[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and

recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      After careful consideration of the record, including Judge Porcelli’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Porcelli’s detailed and well-reasoned factual findings and legal conclusions,

including that the Joint Stipulation of Class Settlement (Doc. 55-1) should be approved

on a preliminary basis as fair, reasonable, and adequate.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Porcelli’s report and recommendation (Doc. 57) is AFFIRMED and

           ADOPTED and INCORPORATED BY REFERENCE into this Order for

           all purposes, including appellate review.




                                        Page 2 of 4
Case 8:19-cv-01827-TPB-AEP Document 59 Filed 08/05/21 Page 3 of 4 PageID 785




       2. Plaintiff’s “Unopposed Motion for Preliminary Approval of Settlement and

            Notice to Settlement Class” (Doc. 55) is granted, and the Joint Stipulation of

            Class Settlement (Doc. 55-1) is preliminarily approved as fair, reasonable,

            and adequate.

       3. The Settlement Class, defined as follows, is preliminarily approved:

               All individuals who, during the Covered Period, were subject to at
               least one consumer report (as defined in the FCRA) procured by
               Defendants (separately or jointly) between May 14,
               2017 and June 4, 2020). 1

       4. Plaintiff Candiss Tweedie is preliminarily appointed as Class Representative.

       5. Attorney Marc Edelman is preliminarily appointed as Class Counsel

       6. The Notice (Doc. 55-1 at 30-31, amended to define “Settlement Class” as set

            forth in paragraph 3 above) is approved and adopted. The method for

            providing notice to Settlement Class Members set forth in the report and

            recommendation is approved and adopted.

       7. The schedule and procedures set forth in the report and recommendation

            (and in the paragraphs of the Joint Stipulation of Class Settlement

            referenced therein) are approved and adopted.

       8.   A fairness hearing will be scheduled before Judge Porcelli. Counsel are




1As recommended by Judge Porcelli, this class definition tracks that in paragraph 34 of the
Joint Stipulation of Class Settlement. The Court has made a minor grammatical change in
the language of the definition (changing “as to whom” to “who”). Any objection to this
change should be filed with the Court within five calendar days of entry of this Order.
                                         Page 3 of 4
Case 8:19-cv-01827-TPB-AEP Document 59 Filed 08/05/21 Page 4 of 4 PageID 786




         directed to contact Judge Porcelli’s chambers for further instruction.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 5th day of

August, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
